DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 4/26/2021 have been received and entered. Claims 1, 12, 17 and 21 have been amended. Claim 3, 13, 19 and 20 have been cancelled. Claims 1-2, 4-12, 14-18 and 21 are pending in the application.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-12, 14-18 and 21 are allowable over the prior art of record because the amendment submitted by the applicant included limitations that clarified the claimed invention to overcome the rejection in the record. When considered as a whole, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the amended claims 1, 12, 17 and 21. 
The closest reference prior art, Betti et al (US 20060038051) discloses a monitoring method for monitoring an unwinding process of an winding device (figures 1-2) with at least partially unwinding a web material from a reel  (pars 0003-004, 0012), determining a correlation of the irregularity  to at least running parameter (pars 0009, 0023-0026, diameter of reel); other reference prior art,  Xie et al (US 6098063) discloses correlation between at least printing attribute and web break (abstract, column 7, lines 1-56, column 10, lines 44-63, such irregularity with running parameter). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271.  The examiner can normally be reached on MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN BUI/Primary Examiner, Art Unit 2865